501 S.W.2d 759 (1973)
SOUTHWESTERN REMODELERS OF HOUSTON, INC., Appellant,
v.
LUMASIDE, INC., Appellee.
No. 16190.
Court of Civil Appeals of Texas, Houston (1st Dist.).
November 1, 1973.
*760 Richie & Greenberg, Roger B. Greenberg, Houston, for appellant.
Ross, Banks, May, Cron & Cavin, John A. Cavin, Houston, for appellee.
COLEMAN, Chief Justice.
This is an appeal by writ of error from a default judgment where substituted service was had on the Secretary of State of Texas as statutory agent for service upon allegations that service could not be obtained upon the Corporation's designated agent for service.
The sheriff's return on the alias citation shows service "by delivering to Robert D. Bullock, Secretary of State of Texas as agent for service."
There is no showing in the record that the Secretary of State forwarded a copy of the process served upon him by registered mail, addressed to the Corporation at its registered office, as required by Art. 2.11(B), Business Corporation Act, V.A.T.S. Such a showing is essential to establish the jurisdiction of the court over the defendant's person. Whitney v. L & L Realty Corporation, Texas Supreme Court, 500 S.W.2d 94.
Reversed and remanded.